Citation Nr: 0738828	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected right 
knee disability.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected right knee 
disability.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected right knee injury postoperative 
residuals.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes the representative's contention that there is 
an inferred claim for diabetes mellitus, diagnosed in 2002.  
This issue is referred to the RO for appropriate action.

The issue of entitlement to a disability in excess of 20 
percent for service-connected right knee injury postoperative 
residuals is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  Service connection is currently in effect for right knee 
injury postoperative residuals. rated as 20 percent 
disabling.

2.  There is no competent medical evidence showing that the 
veteran's right hip disability is related to his service-
connected right knee injury postoperative residuals.

3.  There is no competent medical evidence showing that the 
veteran's back disability is related to his service-connected 
right knee injury postoperative residuals.


CONCLUSIONS OF LAW

1.  A right hip disability is not proximately due to, or 
aggravated, by service-connected right knee injury 
postoperative residuals.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).  

2.  A back disability is not is not proximately due to, or 
aggravated, by service-connected right knee injury 
postoperative residuals.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although there was no 
Dingess notice provided, such error was harmless given that 
service connection is being denied for right hip and back 
disabilities due to service-connected right knee injury 
postoperative residuals, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the VA duty to notify was satisfied by way of letter 
sent to the appellant in January 2004 that fully addressed 
all four notice elements and were sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes the representative's argument 
that the VA physician providing the December 2005 back and 
hip examinations stated it was not possible to give an 
opinion as to whether the hip and back disabilities were 
related to the service-connected right knee injury 
postoperative residuals "without resort to speculation" and 
therefore has rendered a non-opinion.  However, the Board 
finds that the December 2005 back and hip examinations were 
made with the benefit of review of the claim's file and that 
the record is devoid of current VA or private back and/or hip 
treatment records, indicating that the veteran's back and/or 
hip disability is not severe enough to warrant current 
treatment, and also that there is a lack of countervailing 
evidence on the issue of secondary connection.  Regarding the 
issue of back disability due to service-connected right knee 
injury postoperative residuals, the December 2005 VA examiner 
made a specific finding that the veteran had no 
incapacitating episodes within a year.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the VA Medical Center (VAMC) in 
Atlanta and the Outpatient Clinic in St. Petersburg.  As 
discussed above, the appellant was afforded a VA medical 
examination in December 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2007).  Also, the Court has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disorder.  See Allen v. Brown, 
7 Vet. App. 430 (1995).  

Service Connection for Right Hip Disability

The veteran contends that his current right hip disability is 
related to his in-service right knee injury in November 1964 
and December 2004 right knee medial meniscectomy in December 
1964 for torn cartilage at the Ft. Jackson Army Hospital, 
South Carolina.  The veteran asserts that over the years his 
hip disability has gotten worse, caused him pain and 
interfered with his ability to secure and maintain gainful 
employment.

Service medical records are silent for any injury, 
complaints, treatment or diagnoses of hip injury.  The 
veteran's separation examination of August 1966 indicates 
that the veteran was in excellent health and notes no 
conditions or disabilities other than his right knee injury 
postoperative residuals.

VA outpatient treatment records show in October 2002, the 
veteran was treated for right hip pain.  In December 1993, 
the veteran sought VA treatment for hip pain after a fall 
down an embankment.  A VA x-ray report of December 1993 
indicated no fracture of the left hip, a preserved hip joint 
and osseous structures and soft tissues appeared 
unremarkable.  A VA examination of December 2005 with review 
of the claims file revealed a history since the 1980s of 
right hip pain which was not major, not all the time, and was 
negative for flare-up episodes.  The examining physician 
found right hip abduction from zero to 300 degrees and pain 
complained of at 30 degrees, but found no additional loss of 
range of motion due to pain, fatigue, weakness, lack of 
endurance, incoordination or following repetitive use.  The 
physician diagnosed the veteran with right hip strain, and 
stated that the hip disability could not be related to the 
right knee injury postoperative residuals, without resort to 
speculation.

After a review of all the evidence of record, the Board finds 
that the competent medical evidence does not establish a 
nexus between the veteran's service-connected right knee 
injury postoperative residuals, and his right hip disability.  
The competent medical evidence does not show that the 
veteran's right hip disability is caused or aggravated by his 
service-connected right knee injury postoperative residuals.  
The fact that the examining physician found almost normal 
range of hip motion, no recent treatment for the right hip, 
and that the examiner could not relate the right hip strain 
as secondary to the right knee injury postoperative residuals 
is negative evidence against the claim.

For these reasons, the Board finds that a preponderance of 
the evidence is 
against the veteran's claim for service connection for a 
right hip disability as secondary to service-connected right 
knee injury postoperative residuals, and the claim must be 
denied on the merits.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Back Disability

The veteran contends that he has a back disability that is 
related to his in-service right knee postoperative residuals 
injury.  The veteran asserts that over the years his back 
disability has gotten worse, caused him pain and interfered 
with his ability to secure and maintain gainful employment.

Service medical records are silent for any injury, 
complaints, treatment or diagnoses of back injury.  The 
veteran's separation examination of August 1966 indicates 
that the veteran was in excellent health and notes no 
conditions or disabilities other than his right knee injury 
postoperative residuals.

A VA x-ray report of December 1993 of the cervical spine 
indicated no fracture or misalignment, but mild spurring and 
the disc spaces were preserved.  In December 2003 an x-ray 
report of the lumbosacral spine revealed normal appearance of 
the vertebral bodies, pedicles and interspaces, with no 
compression deformities or destructive lesions.  Liamentum 
flavum hypertrophy could not be excluded and the apophyuseal 
joints appeared normal.  The sacroiliac joints were also 
noted to be normal and no soft tissue calcifications were 
noted.  The impression was a normal lumbosacral spine.  A VA 
examiner of December 2005, who had reviewed the claims file 
reported the veteran's history of experiencing low back pain 
in the 1980s, but noted the pain was with activity such as 
bending, without flare-ups, and without radiation of pain, 
but that it did bother him when he walked.  The examiner also 
noted the veteran had not had incapacitating back episodes 
within the past 12 months.  On physical examination, the 
physician found forward flexion at 80 degrees, extension at 
15 degrees, lateral flexion at 30 degrees and rotation at 25 
degrees.  There were no focal neurological findings for 
sensory or motor system, no weakness or atrophy present and 
there was normal gait.  This physician diagnosed the veteran 
with lumbar strain, but could not relate it to right knee 
injury postoperative residuals without speculation.  Again, 
the fact that the examining physician found almost normal 
range of motion, could not relate the back disability as 
secondary to the right knee injury postoperative residuals, 
along with no incapacitating episodes within the past year, 
is negative evidence against the claim.

After a review of all the evidence of record, the Board finds 
that the competent medical evidence does not establish a 
nexus between the veteran's service-connected right knee 
injury postoperative residuals, and his back disability.  The 
competent medical evidence does not show that the veteran's 
back disability is caused or aggravated by his service-
connected right knee injury postoperative residuals.  

For these reasons, the Board finds that a preponderance of 
the evidence is 
against the veteran's claim for service connection for a back 
disability as secondary to service-connected right knee 
injury postoperative residuals, and the claim must be denied 
on the merits.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Service connection for a right hip disability, claimed as 
secondary to right knee injury postoperative residuals is 
denied.

Service connection for a back disability, claimed as 
secondary to right knee injury postoperative residuals is 
denied.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
representative in a November 2007 brief has specifically 
requested a VA examination with medical opinion on the 
question of whether the veteran's service connected right 
knee postoperative residuals disability has increased in 
severity in order to warrant an evaluation greater than 20 
percent.  

Here, as the last VA right knee examination was in April 2004 
and made without benefit of a claims file review, the Board 
finds that it is necessary to provide a more current 
examination of the right knee for increased rating purposes.  
Where the record is inadequate, remand is required.  Littke 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the case 
is remanded for an examination of the right knee.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for his right knee 
injury postoperative residuals from April 
2004 through the present.  VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  If records 
are unavailable, please have the health 
care provider so indicate.

2.  After completion of the above, the 
AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination, by an appropriate VA 
specialist, to assess the nature and 
severity of the veteran's right knee 
injury postoperative residuals.  The 
examiner should review the pertinent 
evidence in the claims file and must 
indicate in the examination report that 
such was performed.  Further, all 
indicated tests or studies deemed 
necessary for an accurate assessment, to 
include X-ray studies, should be done.  
The examiner should indicate whether 
there is severe subluxation or lateral 
instability of the right knee under 
Diagnostic Code 5257.  

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim pursuant to current rating criteria 
for right knee injury postoperative 
residuals, to include consideration of 
whether the veteran's increased rating 
claim should be referred for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321 (2007).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination.  The veteran is advised that failure to 
cooperate by not reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


